 

Exhibit 10.1

 

EXECUTION VERSION

 



 

 

 

 

 

 

 

 



STOCKHOLDER AGREEMENT

 


dated as of

November 24, 2019

by and between

THE CHARLES SCHWAB CORPORATION

 

and

 


THE TORONTO-DOMINION BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





TABLE OF CONTENTS

 



 

Page

 



Article 1 Definitions 1       Section 1.01. Certain Defined Terms 1 Section
1.02. Other Definitional and Interpretative Provisions 9 Section 1.03.
Methodology for Calculations 10       Article 2 Share Ownership 11       Section
2.01. General Limitation on Acquisition of Additional Voting Securities 11
Section 2.02. Mandatory Exchange of Common Stock and Nonvoting Common Stock 12
Section 2.03. Optional Exchange of Common Stock 14 Section 2.04. Application of
Agreement to Additional Company Securities 14       Article 3 Transfer
Restrictions 14       Section 3.01. General Transfer Restrictions 14 Section
3.02. Specific Transfer Restrictions 14 Section 3.03. Legend on Securities 16  
    Article 4 Corporate Governance 17       Section 4.01. Board Designation
Rights 17 Section 4.02. Vacancies Among TD Directors 19 Section 4.03. Agreement
to Vote 19 Section 4.04. Proxies 20       Article 5 Other Covenants 20      
Section 5.01. Confidentiality 20 Section 5.02. Regulatory Matters 21 Section
5.03. Information Rights 21 Section 5.04. Corporate Opportunities 22 Section
5.05. Charter and Bylaws to Be Consistent 23       Article 6 Miscellaneous 23  
    Section 6.01. Conflicting Agreements 23 Section 6.02. Inapplicability to
Certain Shares 23 Section 6.03. Termination 23 Section 6.04. Amendment and
Waiver 23 Section 6.05. Severability 24



 

i





Section 6.06. Entire Agreement 24 Section 6.07. Successors and Assigns; Third
Party Beneficiaries 24 Section 6.08. Counterparts 24 Section 6.09. Remedies 25
Section 6.10. Notices 25 Section 6.11. Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial 26 Section 6.12. Effectiveness 27



  

ii



Defined Terms Index

 

Term

Section 

Agreement Preamble Company Preamble Control Event 5.02 Exchange ‎2.02(b) Forced
Conversion Event ‎2.02(c) Legend ‎3.03(a) Merger Preamble Merger Agreement
Preamble Merger Sub Preamble Ownership Levels ‎4.01(b)(vi) Passive Holder
‎3.02(b)(ii) Stockholder Preamble TD Ameritrade Preamble

 

iii



STOCKHOLDER AGREEMENT

 

STOCKHOLDER AGREEMENT (this “Agreement”), dated as of November 24, 2019, by and
between The Charles Schwab Corporation, a Delaware corporation (the “Company”),
and The Toronto-Dominion Bank, a Canadian chartered bank (the “Stockholder”).

 

W I T N E S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, TD Ameritrade
Holding Corporation, a Delaware corporation (“TD Ameritrade”), the Company and
Americano Acquisition Corp., a Delaware corporation and a direct, wholly owned
Subsidiary of the Company (“Merger Sub”), are entering into an Agreement and
Plan of Merger, dated as of the date hereof (as amended, supplemented, restated
or otherwise modified from time to time, the “Merger Agreement”), pursuant to
which, among other things, on the terms and subject to the conditions set forth
therein, Merger Sub will merge with and into TD Ameritrade (the “Merger”) and
each outstanding share of common stock, par value $0.01 per share, of TD
Ameritrade will be converted into the right to receive the Merger Consideration
(as defined in the Merger Agreement), as specified in the Merger Agreement;

 

WHEREAS, pursuant to the Merger, the Stockholder will become the Beneficial
Owner of Common Shares;

 

WHEREAS, the parties hereto desire to enter into this Agreement to establish
certain arrangements with respect to the Common Shares to be Beneficially Owned
by the Stockholder following the Closing, as well as restrictions on certain
activities in respect of the Common Shares, corporate governance and other
related corporate matters; and

 

WHEREAS, the Merger Agreement contemplates that this Agreement will be executed
concurrently with the execution of the Merger Agreement and, except as specified
in ‎Section 6.12, will become effective upon the Closing.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

Article 1
Definitions

 

Section 1.01.      Certain Defined Terms. As used herein, the following terms
shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided, however, that solely for purposes of this Agreement, (i) neither the
Company nor any of its Subsidiaries shall be deemed to be a Subsidiary or
Affiliate of the

 





Stockholder, and (ii) neither the Stockholder nor any of its Affiliates shall be
deemed to be an Affiliate of the Company.

 

“Ancillary Agreements” has the meaning set forth in the Merger Agreement.

 

“Applicable Law(s)” means, with respect to any Person, any U.S. or non-U.S.
federal, state or local law (statutory, common or otherwise), constitution,
treaty, convention, ordinance, code, rule, regulation, executive order, Order or
other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority or Self-Regulatory Organization that is binding upon or
applicable to such Person, as the same may be amended from time to time unless
expressly specified otherwise in this Agreement.

 

“Assets Under Custody” means (i) for the Company, Client Assets as disclosed in
the Company’s SEC filings, using the methodology in effect as of the date of
this Agreement, and (ii) for the Stockholder, the aggregate assets under custody
by the Stockholder in connection with the provision by its U.S. legal entities
of (A) securities brokerage products and services offered to U.S. Retail
Investors and registered investment advisors advising U.S. Retail Investors and
(B) investment advisory products and services offered to U.S. Retail Investors
and registered investment advisors advising U.S. Retail Investors, in each case
excluding in this clause (ii) (x) deposits and (y) investment products
manufactured by the Stockholder and its Subsidiaries that are not owned by the
Stockholder’s or its Subsidiaries’ banking, brokerage or wealth advisory clients
in an account at the Stockholder or a Subsidiary thereof.

 

“Beneficial Ownership” by a Person of any securities means ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Securities Exchange Act; provided, that for purposes of determining
Beneficial Ownership, a Person shall be deemed to be the Beneficial Owner of any
securities which may be acquired by such Person pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing). For purposes of this Agreement, a Person shall be deemed to
Beneficially Own any securities Beneficially Owned by its Affiliates or any
Group of which such Person or any such Affiliate is or becomes a member. The
terms “Beneficially Own,” “Beneficially Owned” and “Beneficially Owning” shall
have correlative meanings.

 

“BHC Act” means the Bank Holding Company Act of 1956.

 

“Board” means the Board of Directors of the Company.

 

2



“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York, USA or Toronto, Ontario, Canada are
authorized or required by Applicable Law to close.

 

“Bylaws” means the bylaws of the Company as in effect immediately following the
Closing as amended, supplemented, restated or otherwise modified from time to
time thereafter.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or nonvoting) of capital stock, partnership interests (whether general or
limited) or equivalent ownership interests in or issued by such Person.

 

“CFTC” means the U.S. Commodity Futures Trading Commission.

 

“Change of Control” means (i) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Directors
(together with any new Directors whose appointment to office or whose nomination
for election by the stockholders of the Company was (x) approved by a vote of a
majority of the Directors then still in office who were either Directors at the
beginning of such period or whose appointment or nomination for election was
previously so approved (including pursuant to any merger or other transaction
approved by such a majority) or (y) otherwise effected pursuant to the terms of
‎Article 4) cease for any reason to constitute a majority of the Directors then
in office, (ii) a merger or consolidation of the Company with or into another
Person, or the merger or consolidation of another Person with or into the
Company, as a result of which transaction or series of related transactions the
holders of the Common Shares outstanding immediately prior to such transaction
or transactions would not Beneficially Own a majority of the Total Voting Power
(or, if the Company is not the surviving Person of such transaction or
transactions, of the voting power of all shares of Capital Stock or other
securities of the surviving Person (or, if such surviving Person is a Subsidiary
of another Person, of such other Person constituting the ultimate parent
thereof) which are then entitled to vote generally in the election of directors
and not solely upon the occurrence and during the continuation of certain
specified events) outstanding immediately after such transaction or
transactions, (iii) the sale or other transfer or disposition of all or
substantially all of the Company’s consolidated assets (including Capital Stock
of its Subsidiaries) to another Person that is not an Affiliate, or (iv) the
approval by the stockholders of the Company of a plan of liquidation or
dissolution of the Company.

 

“Charter” means the Certificate of Incorporation of the Company immediately
following the Closing, as amended, supplemented, restated or otherwise modified
from time to time thereafter.

 

“Closing” means the closing of the Merger.

 

“Closing Date” means the date on which the Closing occurs.

 

3



“Common Ownership Limitation” means, at any time, 14.9% of the issued and
outstanding Common Shares at such time.

 

“Common Ownership Percentage” means, with respect to any party hereto at any
time, the quotient, expressed as a percentage, of (i) the total number of Common
Shares Beneficially Owned by such party (assuming the exercise, conversion or
exchange of all outstanding In-the-Money options and other convertible,
exercisable or exchangeable Company Securities Beneficially Owned by such party
but not by any other Person), divided by (ii) the total number of Common Shares
(assuming the exercise, conversion or exchange of all outstanding In-the-Money
options and other convertible, exercisable or exchangeable Company Securities
Beneficially Owned by such party but not by any other Person).

 

“Common Shares” means the Common Stock and the Nonvoting Common Stock.

 

“Common Stock” means the common stock, $0.01 par value, of the Company, and any
securities issued in respect thereof, or in substitution therefor, in connection
with any stock split, dividend or combination, or any classification,
recapitalization, merger, consolidation, exchange or other similar
reorganization.

 

“Company Securities” means, at any time, shares of any class of Capital Stock of
the Company, including the Common Shares, and any securities convertible into or
exercisable or exchangeable for shares of Capital Stock of the Company (whether
or not currently so convertible, exercisable or exchangeable or only upon the
passage of time, the satisfaction of any conditions, the occurrence of any event
or any combination of the foregoing).

 

“Confidential Information” means all confidential and proprietary information
and data of the Company or any of its Subsidiaries, including TD Ameritrade and
its Subsidiaries, disclosed or otherwise made available to the Stockholder or
any of its Affiliates or any Representative thereof (together, for this purpose,
a “Recipient”) pursuant to the terms of this Agreement, pursuant to the TD
Ameritrade Stockholder Agreement or in connection with the Merger, whether
disclosed electronically, orally or in writing or through other methods made
available to the Recipient. Notwithstanding the foregoing, for purposes of this
Agreement, Confidential Information will not include any information that (a) is
or becomes generally available to the public other than as a result of
disclosure by the Stockholder or any of its Affiliates or any Representative
thereof in violation of this Agreement or any other duty of confidentiality owed
by the Stockholder to the Company, (b) was available or becomes available to the
Stockholder or any of its Affiliates or its or their Representatives on a
non-confidential basis from a source other than the Company or any of its
Affiliates or any of its or their Representatives, provided that the source of
information was not known by the Stockholder to be bound by a confidentiality
agreement or other contractual, legal or fiduciary obligation to the Company or
any of its Affiliates with respect to such information or (c) was or is
independently developed by the Stockholder or any of its Affiliates or its or
their Representatives without use of or reference to the Confidential
Information.

 

4





 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means; provided, however, that solely for purposes of this Agreement, (i)
neither the Company nor any of its Subsidiaries shall be deemed to control, be
controlled by or under common control with the Stockholder, and (ii) neither the
Stockholder nor any of its Affiliates shall be deemed to control, be controlled
by or under common control with the Company.

 

“Delaware Law” means the General Corporation Law of the State of Delaware.

 

“Director” means any member of the Board (other than any advisory, honorary or
other non-voting member of the Board).

 

“Effective Time” has the meaning given such term in the Merger Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency, commission or official, including any political subdivision
thereof, or any non-governmental self-regulatory agency, commission or
authority, including any other applicable Self-Regulatory Organization.

 

“Group” means a “group” as defined in Section 13(d) of the Securities Exchange
Act.

 

“HOLA” means the Home Owners’ Loan Act.

 

“IDA Agreement” means that certain Amended and Restated Insured Deposit Account
Agreement, dated as of November 24, 2019, by and among TD Bank USA, National
Association, a national bank with its main office in the State of Delaware, TD
Bank, National Association, a national bank with its main office in the State of
Delaware and The Charles Schwab Corporation, as amended.

 

“In-the-Money” means, with respect to an option to acquire securities that are
traded on a national securities exchange in the United States or quoted on the
NYSE, as of any measurement date, that the exercise price for such option is
less than the average of the closing prices for such securities on their
principal market for the five trading days ending on the trading day immediately
preceding the applicable date of determination. The determination of whether any
outstanding options relating to Voting Securities of the Company are
In-the-Money shall be made on the 15th and the last calendar day of each month.

 

“Joint Proxy Statement/Prospectus” has the meaning given such term in the Merger
Agreement.

 

5





 

“Noncontrol Determinations” has the meaning given such term in the Merger
Agreement.

 

“Nonvoting Common Stock” means the nonvoting common stock, $0.01 par value, of
the Company, and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
classification, recapitalization, merger, consolidation, exchange (other than,
for the avoidance of doubt, conversion to Common Stock pursuant to the terms of
the Charter) or other similar reorganization.

 

“NYSE” means the New York Stock Exchange.

 

“Order” means any order, writ, decree, judgment, award, injunction, ruling,
settlement or stipulation issued, promulgated, made, rendered or entered into by
or with any Governmental Authority or arbitrator (in each case, whether
temporary, preliminary or permanent).

 

“Ordinary Course Securities” means any Voting Securities or other securities
held: (i) by the Stockholder and its Affiliates in trust, managed, brokerage,
custodial, nominee or other customer accounts; (ii) in mutual funds, open or
closed end investment funds or other pooled investment vehicles (including
limited partnerships and limited liability companies) sponsored, managed and/or
advised or subadvised by the Stockholder or its Affiliates; or (iii) by the
Stockholder or its Affiliates (or any division thereof), in each case acquired
and held in the ordinary course of their securities, commodities, derivatives,
asset management, banking or similar businesses, in accordance with Applicable
Law and internal policies of the Stockholder or its Affiliates, and not as part
of a plan to avoid the Common Ownership Limitation or the Voting Limitation
Percentage.

 

“Ownership” by a Person of any securities shall be interpreted in accordance
with the applicable rules of the Federal Reserve Board. For the avoidance of
doubt, a Person shall be deemed to Own any securities Owned by its Affiliates or
any Group of which such Person or any such Affiliate is or becomes a member. The
terms “Own,” “Owned” and “Owning” shall have correlative meanings.

 

“Permitted Transferee” means, with respect to the Stockholder, any Subsidiary of
the Stockholder that becomes a party to this Agreement by executing a joinder
agreement agreeing to be bound by the terms hereof to the same extent that the
Stockholder was so bound.

 

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality of such
government or political subdivision thereof, or any other entity or Group
comprised of two or more of the foregoing.

 

6





 

“Qualifying Transaction” means a tender offer, exchange offer, merger or other
business combination transaction involving the acquisition of or offer to
acquire 100% of the Common Shares not owned by the Stockholder and its
Affiliates which (i) is conditioned upon the receipt of Unaffiliated Stockholder
Approval and (ii) in the case of a Qualifying Transaction to be effected by
means of a tender or exchange offer, includes a commitment by the Stockholder or
such Affiliate to promptly consummate a merger (which may be a short- form
merger) to acquire any remaining Common Shares at the same price in the event it
obtains, pursuant to such tender or exchange offer, such level of ownership of
such classes of Capital Stock that would be sufficient to effect a merger
pursuant to Section 251 or Section 253 of the Delaware Law or any successor
provision.

 

“Regulatory Requirement” means any set of facts or circumstances arising after
the date hereof that has resulted, or, based on the advice of legal counsel,
would reasonably be expected by the Stockholder to result, in (i) the Beneficial
Ownership by such Stockholder or its Affiliates of all or any portion of Company
Securities causing (A) a violation of Applicable Law by such Stockholder or its
Affiliates, (B) a limitation under Applicable Law that will materially impair
the ability of such Stockholder or any of its Affiliates to operate in the
ordinary course business or engage in their respective ordinary course business
activities, (C) a requirement under Applicable Law that such Company Securities
be Transferred to a third party or (D) the Stockholder being required to sell
some or all of such Company Securities in order to address regulatory capital or
similar matters (pursuant to a resolution or recovery plan or otherwise) or (ii)
a decision by the Stockholder to sell some or all of such Company Securities in
order to resolve a Control Event pursuant to Section 5.02(b).

 

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, investment bankers, attorneys, accountants, consultants
and other agents, advisors and representatives.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934.

 

“Securities Laws” means the Securities Act, the Securities Exchange Act, the
Investment Company Act of 1940, the Investment Advisers Act of 1940, state “blue
sky”, securities and investment advisory laws, all applicable foreign securities
laws and, in each case, the rules of each applicable Self-Regulatory
Organization.

 

“Self-Regulatory Organization” means a self-regulatory organization, including
any “self-regulatory organization” as such term is defined in Section 3(a)(26)
of the Securities Exchange Act, any “self-regulatory organization” as such term
is defined in CFTC Rule 1.3, and any other U.S. or non-U.S. securities exchange,
futures exchange, futures association, commodities exchange, clearinghouse or
clearing organization.

 

7





 

“Subsidiary” means, when used with reference to a Person, any other Person, (i)
of which such first Person or any other Subsidiary of such first Person is a
general partner (excluding partnerships, the general partner interests of which
are held by such first Person or any Subsidiary of such first Person and do not
have a majority of the voting or similar interests in such partnership) or (ii)
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other governing body or Persons
performing similar functions, or more than 50% of the outstanding voting
securities of which, are owned, directly or indirectly, by such first Person.
For purposes of this Agreement, a Subsidiary shall be considered a “wholly owned
Subsidiary” of a Person as long as such Person directly or indirectly owns all
of the securities or other ownership interests (excluding any securities or
other ownership interests held by an individual director or officer required to
hold such securities or other ownership interests pursuant to Applicable Law) of
such Subsidiary.

 

“TD Ameritrade Stockholder Agreement” means that certain Stockholder Agreement
among TD Ameritrade Holding Corporation and the Stockholder, dated as of June
22, 2005, as amended.

 

“TD Director” means any individual nominated or designated by the Stockholder
pursuant to ‎Section 4.01 or ‎Section 4.02 and then serving as a Director.

 

“TD Subsidiary Banks” means TD Bank, National Association, TD Bank USA, National
Association, and any other insured depository institution that may be controlled
by the Stockholder for purposes of the BHC Act and to which the Stockholder may
cause funds to be swept under the IDA Agreement.

 

“Total Voting Power” means, at any time, the total number of votes then entitled
to be cast by the holders of the outstanding Common Stock and any other
securities entitled, in the ordinary course, to vote generally in the election
of Directors and not solely upon the occurrence and during the continuation of
certain specified events.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger, testamentary
disposition, operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by merger, testamentary
disposition, operation of law or otherwise), any Company Securities or any
interest in any Company Securities; provided, however, that (i) a merger,
amalgamation, plan of arrangement or consolidation or similar business
combination transaction in which the Stockholder is a constituent corporation
shall not be deemed to be the Transfer of any Company Securities Beneficially
Owned by the Stockholder or any of its wholly owned Subsidiaries so long as the
surviving or resulting entity of such transaction remains subject to, and bound
by, the obligations of the Stockholder hereunder, and (ii) a merger,
amalgamation, plan of arrangement or consolidation or similar business
combination transaction in which the Company is a constituent corporation and
the holders of the Common Shares immediately prior to such transaction would
Beneficially Own a majority of all shares of Capital Stock or other securities
of the surviving Person

 

8



(or, if such surviving Person is a Subsidiary of another Person, of such other
Person constituting the ultimate parent thereof) which are then entitled to vote
generally in the election of directors and not solely upon the occurrence and
during the continuation of certain specified events shall not be deemed to be
the Transfer of any Company Securities Beneficially Owned by the Stockholder or
any of its wholly-owned Subsidiaries. For purposes of this Agreement, the sale
of the interest of a party to this Agreement in an Affiliate of such party which
Beneficially Owns Voting Securities shall be deemed a Transfer by such party of
such Company Securities unless (i) such party and its Affiliates have sole
Beneficial Ownership of such Company Securities following such transaction or
(ii) in the case or the Stockholder or any of its Affiliates, such Transfer is
in connection with a merger, amalgamation, plan of arrangement or consolidation
or similar business combination transaction referred to in clause (ii) of the
proviso of the previous sentence.

 

“Triggering Event” means that the Assets Under Custody of the Stockholder as of
the last day of any calendar quarter is equal to, or greater than, 5.0% of the
Assets Under Custody of the Company as of the last day of such calendar quarter.

 

“Unaffiliated Stockholder Approval” means (i) in the case of a tender or
exchange offer, that a majority of the outstanding Common Shares not
Beneficially Owned by the Stockholder and its Affiliates shall have been
tendered and not duly withdrawn at the expiration time of such tender or
exchange offer, as it may have been theretofore extended, and (ii) in the case
of a merger or consolidation, that the holders of a majority of the outstanding
Common Stock not Beneficially Owned by the Stockholder and its Affiliates shall
have executed written consents in favor of the applicable transaction or that
the holders of a majority of the outstanding Common Stock not Beneficially Owned
by the Stockholder and its Affiliates shall have duly voted such shares in favor
of the applicable transaction at a meeting of stockholders duly called and held.

 

“U.S. Retail Investors” means (i) retail investors that are U.S. residents and
(ii) employers and their employees that are U.S. residents.

 

“Voting Limitation Percentage” means, as of any given time, the lesser of (i)
9.9% of the Total Voting Power and (ii) such lower, if any, maximum percentage
of the Total Voting Power as the Federal Reserve Board permits the Stockholder
to Own consistent with a determination that the Stockholder does not control the
Company for purposes of the BHC Act or HOLA at such time.

 

“Voting Securities” means, at any time, any Company Securities that are then
entitled to vote generally in the election of Directors and not solely upon the
occurrence and during the continuation of certain specified events, and any
securities convertible into or exercisable or exchangeable for such Company
Securities, including the Common Stock but excluding the Nonvoting Common Stock.

 

Section 1.02.      Other Definitional and Interpretative Provisions. The
following rules of interpretation shall apply to this Agreement: (i) the words
“hereof”, “hereby”, “herein”

 

9



and “hereunder” and words of like import used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(ii) the table of contents and captions in this Agreement are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof; (iii) references to Articles and Sections are to Articles
and Sections of this Agreement unless otherwise specified; (iv) any singular
term in this Agreement shall be deemed to include the plural, and any plural
term the singular, and references to any gender shall include all genders; (v)
whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import; (vi) “writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form; (vii) references to Applicable Law shall be deemed to refer to
such Applicable Law as amended or supplemented from time to time and to any
rules, regulations and interpretations promulgated thereunder; (viii) except as
otherwise specified, references to any contract are to that contract as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof (ix) references to any Person include the successors and permitted
assigns of that Person; (x) references “from” or “through” any date mean, unless
otherwise specified, “from and including” or “through and including”,
respectively; (xi) references to “$” means U.S. dollars; (xii) the word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
theory extends and such phrase shall not mean “if”; and (xiii) the parties
hereto have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as jointly drafted by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provision of this Agreement.

 

Section 1.03.      Methodology for Calculations. (a) For purposes of calculating
the number of outstanding shares of Common Stock, Company Securities or Voting
Securities and the number of shares of Common Stock, Company Securities or
Voting Securities Beneficially Owned by the Stockholder as of any date, any
shares of Common Stock or Voting Securities held in the Company’s treasury or
belonging to any Subsidiaries of the Company which are not entitled to be voted
or counted for purposes of determining the presence of a quorum pursuant to
Section 160(c) of the Delaware Law (or any successor statute) shall be
disregarded.

 

(b)  For purposes of this Agreement, all determinations of the amount of
outstanding shares of Common Stock, Company Securities or Voting Securities
shall be based on information set forth in the most recent quarterly or annual
report, and any current report subsequent thereto, filed by the Company with the
SEC, unless the Company shall have updated such information by delivery of
written notice to the Stockholder specifying such actual number of shares of
Common Stock, Company Securities or Voting Securities, as applicable,
outstanding.

 

10



Article 2
Share Ownership

 

Section 2.01.      General Limitation on Acquisition of Additional Voting
Securities. (a) Until the earlier of (x) the later of (A) the first date on
which the Stockholder’s Common Ownership Percentage decreases below 5% and (B)
the second anniversary of the Closing Date and (y) a Change of Control, the
Stockholder shall not, nor shall any of its Affiliates or any of its or their
Representatives acting at its or their direction, directly or indirectly through
another Person:

 

(i)  effect or seek, offer or propose (whether publicly or otherwise) to effect,
or in any way knowingly assist or knowingly encourage any Person to effect or
seek, offer or propose (whether publicly or otherwise) to effect:

 

(A)            any acquisition of (1) any Company Securities (or Beneficial
Ownership thereof) (other than acquisitions of Ordinary Course Securities),
including rights or options to acquire such Beneficial Ownership, if such
acquisition would result in the Stockholder having Beneficial Ownership of
Company Securities in excess of the Common Ownership Limitation, or (2) assets
of the Company or any of its Subsidiaries constituting more than 5% of the
consolidated assets (by value) of the Company;

 

(B)            any tender or exchange offer, merger or other business
combination involving the Company or any of its Subsidiaries; or

 

(C)            any recapitalization, restructuring, liquidation, dissolution or
other extraordinary transaction with respect to the Company or any of its
Subsidiaries;

 



(ii)       make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” (as such terms are defined in Rule 14a-1 of
Regulation 14A under the Securities Exchange Act), disregarding clause (iv) of
Rule 14a-1(l)(2) and including any otherwise exempt solicitation pursuant to
Rule 14a-2(b)) or consents to vote any Voting Securities; provided, that the
restrictions contained in this ‎Section 2.01(a)(ii) shall not apply (A) with
respect to the election, appointment or removal of TD Directors in accordance
with this Agreement or (B) to any action taken by a TD Director in his or her
capacity as a Director in a manner consistent with his or her fiduciary duties;

 

(iii)       make any public announcement of, or submit to the Company or its
Board, a proposal or offer (with or without conditions) with respect to any
acquisition by the Stockholder or its Affiliates of Beneficial Ownership of
Company Securities that would result in a violation of ‎Section 2.01(a)(i)(A),
‎(B) or ‎(C) (including any extraordinary transaction involving the Stockholder
or its Affiliates, on the one hand, and the Company, on the other hand);

 

11



(iv)  form, join or in any way participate in a “group” (as defined in Section
13(d)(3) of the Securities Exchange Act and the rules and regulations
thereunder) with respect to any Voting Securities or otherwise act in concert
with any Person in respect of any Voting Securities, except with respect to the
election, appointment or removal of TD Directors in accordance with this
Agreement;

 

(v)  otherwise act, alone or in concert with others, to seek representation on
or to control or change the management, board of directors, policies or affairs
of the Company, except with respect to the election, appointment or removal of
TD Directors in accordance with this Agreement; or

 

(vi)  take any action that would have a reasonable possibility of requiring
either the Company or the Stockholder under Applicable Law or the rules of the
principal exchange on which the Common Stock or the common shares of the
Stockholder, as applicable, is then listed or traded to make a public
announcement regarding the possibility of any of the events described in clauses
‎(i), ‎(ii), ‎(iii), ‎(iv) or ‎(v) above.

 

(b)  Notwithstanding anything herein to the contrary, the acquisition (whether
by merger, consolidation, amalgamation, plan of arrangement or otherwise) by the
Stockholder or any of its respective Affiliates of (i) any entity that
Beneficially Owns Company Securities, or (ii) Ordinary Course Securities, shall
not constitute a violation of the restrictions set forth in ‎Section 2.01(a);
provided, that (x) in the case of clause ‎(i), the primary purpose of any such
transaction is not to avoid the provisions of this Agreement and (y) the
Stockholder complies with ‎Section 2.02.

 

(c)  None of the restrictions set forth in this ‎‎Section 2.01 shall limit the
Stockholder or any of its Affiliates from initiating and holding discussions
regarding a Qualifying Transaction with the Board on a confidential basis and in
a manner that would not have a reasonable possibility of requiring either the
Company or the Stockholder to make any public disclosure thereof in order to
comply with their respective disclosure obligations under Securities Laws,
Canadian securities laws or the rules of any applicable securities exchange or
automated inter-dealer quotation system on which the securities of the Company
or the Stockholder, as applicable, are then listed or quoted.

 

(d)  Notwithstanding the foregoing, the restrictions set forth in this ‎Section
2.01 shall not restrict or prohibit (i) the ability of any TD Director to act in
his or her capacity as a Director in respect of Board matters or (ii) the
Stockholder or any of its Affiliates (or their respective Representatives) from
discussing, negotiating or proposing modifications or amendments to the IDA
Agreement (or any other sweep program or other commercial agreement that may be
in effect from time to time or proposed between the Company or its Affiliates,
on the one hand, and the Stockholder or its Affiliates, on the other hand).

 

Section 2.02.      Mandatory Exchange of Common Stock and Nonvoting Common
Stock. (a) The Stockholder will not, and will not permit any of its Affiliates
to, take any action that would result in the Stockholder Owning, in the
aggregate, Voting Securities representing more than the Voting Limitation
Percentage.

 



12



(b)  If, at any time, the Stockholder or any of its Affiliates becomes aware
that the Stockholder Owns, in the aggregate, Voting Securities representing more
than the Voting Limitation Percentage, then (i) the Stockholder shall promptly
notify the Company thereof and (ii) the parties shall as promptly as practicable
effect an exchange whereby each share of Common Stock Owned by the Stockholder
in excess of the Voting Limitation Percentage is exchanged for one share of
Nonvoting Common Stock (an “Exchange”).

 

(c)  If, at any time, the Company notifies the Stockholder that an event (each,
a “Forced Conversion Event”) is reasonably likely to occur that will result in
the Stockholder Owning, in the aggregate, Voting Securities representing more
than the Voting Limitation Percentage, then, upon the occurrence of and
concurrently with such Forced Conversion Event, the parties shall effect an
Exchange of each share of Common Stock Owned by the Stockholder in excess of the
Voting Limitation Percentage, after giving effect to the Forced Conversion
Event.

 

(d)  Notwithstanding any other provision of this Agreement, if at any time the
Stockholder or any of its Affiliates becomes aware that the Stockholder’s Common
Ownership Percentage exceeds the Common Ownership Limitation (including if
caused by any repurchase of Common Shares by the Company or any transaction
permitted under ‎Section 2.01(b)) the Stockholder shall, as soon as reasonably
practicable (but, in any event, within twelve (12) months) after the date on
which the Common Shares Beneficially Owned by the Stockholder exceed the Common
Ownership Limitation, sell or dispose of such Common Shares that exceed the
Common Ownership Limitation (but in no manner that would require the Stockholder
or any of its Affiliates to (1) incur liability under Section 16(b) of the
Securities Exchange Act or (2) Transfer Common Shares during a period in which
(x) a TD Director is on the Board or the Stockholder is deemed an “affiliate” of
the Company for purposes of the Securities Act and the Company has imposed
trading restrictions on Directors or other affiliates of the Company or (y) the
general counsel of the Company has determined that the Stockholder is in
possession of material nonpublic information relating to the Company); provided,
however, that any Transfer of Common Shares in order to comply with this
‎Section 2.02(d) shall be effected in accordance with the applicable Transfer
restrictions in ‎Article 3.

 

(e)  All shares of Nonvoting Common Stock issued as part of an Exchange (whether
pursuant to this ‎Section 2.02) shall be validly issued, fully paid and
non-assessable and shall be free of preemptive or similar rights and free of any
lien or adverse claim created by the Company. The Company shall bear all costs
and expenses incurred by it in connection with, any issuance tax resulting from,
an Exchange. The Company shall promptly deliver to any holder of shares of
Common Stock for which an Exchange has been made evidence of shares in
book-entry registered in the name of such holder, representing the applicable
number of shares of Nonvoting Common Stock issued in the Exchange for the shares
of Common Stock so exchanged.

 

(f)  The Company shall from time to time reserve for issuance out of its
authorized but unissued shares of Nonvoting Common Stock, or shall keep
available

 



13



(solely for the purpose of issuance upon exchange of shares of Common Stock)
shares of Nonvoting Common Stock held by the Company as treasury stock, the
number of shares of Nonvoting Common Stock into which all outstanding shares of
Common Stock Beneficially Owned by the Stockholder in excess of 4.9% of the
Total Voting Power may be exchanged pursuant to this Section 2.02 or Section
2.03.

 

Section 2.03.      Optional Exchange of Common Stock.

 

(a)  Upon at least ten (10) Business Days’ prior written notice from the
Stockholder, the Company shall effect an Exchange of all or part of the shares
of Common Stock Beneficially Owned by the Stockholder (as specified by the
Stockholder in order to resolve a Control Event pursuant to Section 5.02(b)) for
an equal number of fully paid and non-assessable shares of Nonvoting Common
Stock in accordance with the procedures set forth in this Section 2.03.

 



(b)  Any notice requesting an Exchange delivered pursuant to this Section 2.03
shall contain (i) the name of each registered holder of shares of Common Stock
Beneficially Owned by the Stockholder to be Exchanged and (ii) the number of
shares of Common Stock each such registered holder desires to be subject to an
Exchange.

 

Section 2.04.      Application of Agreement to Additional Company Securities.
Any additional Company Securities of which the Stockholder acquires Beneficial
Ownership following the Closing shall be subject to the restrictions and
commitments contained in this Agreement as fully as if such Company Securities
were Beneficially Owned by the Stockholder as of the Closing (it being
understood that Ordinary Course Securities shall be subject to this Agreement
solely to the extent provided in ‎Section 6.02).

 

Article 3
Transfer Restrictions

 

Section 3.01.      General Transfer Restrictions. The right of the Stockholder
or any of its respective Affiliates to Transfer any Company Securities
Beneficially Owned by the Stockholder is subject to the restrictions set forth
in this ‎Article 3, and no Transfer by the Stockholder or any of its Affiliates
of any Company Securities Beneficially Owned by the Stockholder may be effected
except in compliance with this ‎Article 3. Any attempted Transfer in violation
of this Agreement shall be of no effect and null and void, regardless of whether
the purported transferee has any actual or constructive knowledge of the
Transfer restrictions set forth in this Agreement, and shall not be recorded on
the stock transfer books of the Company. No Transfer by the Stockholder shall be
effective unless and until the Company shall have been furnished with
information reasonably satisfactory to it demonstrating that such Transfer is
(x) in compliance with this ‎Article 3 and (y) registered under, exempt from or
not subject to the provisions of Section 5 of the Securities Act and any other
applicable Securities Laws.

 

Section 3.02.      Specific Transfer Restrictions. (a) Except with the prior
written consent of the Company (which it may withhold in its sole discretion),
beginning at the Closing Date and ending on (but not including) the date that is
eight months after the Closing



 

14





 

Date, the Stockholder shall not, nor shall it permit any of its Affiliates to,
Transfer any Company Securities Beneficially Owned by the Stockholder, other
than Transfers (i) pursuant to an Exchange, (ii) effected in order to comply
with the requirements of ‎Section 2.02(d), (iii) to a Permitted Transferee, (iv)
to the extent required by a Regulatory Requirement, (v) pursuant to Section
5.02(b) or (vi) following the occurrence of a Triggering Event. Following the
date that is eight months after the Closing Date, the Stockholder and its
Affiliates may Transfer all or any of their Company Securities, subject to
compliance with the other provisions in this Article 3 and the Charter.

 

(b)  Except with the prior written consent of the Company, the Stockholder shall
not Transfer Company Securities it Beneficially Owns except in one of the
following manners:

 

(i)  pursuant to an Exchange;

 

(ii)  pursuant to a distribution of Company Securities to the public, registered
under the Securities Act, in which the Stockholder uses (or instructs any
managing underwriter in such offering to use) its reasonable best efforts (1) to
effect as wide a distribution of such Company Securities as is reasonably
practicable, and (2) to not knowingly, after reasonable inquiry, sell any
Company Securities to any Person other than any Person who (x) is described in
Rule 13d-1(b)(1) under the Exchange Act and is eligible to report the holdings
of Voting Securities on Schedule 13G (a “Passive Holder”) and who, after
consummation of such offering, would have Beneficial Ownership of Voting
Securities representing, in the aggregate, less than 10% of the Total Voting
Power or (y) is not a Passive Holder but after consummation of such offering
would have Beneficial Ownership of Voting Securities representing, in the
aggregate, less than 2.5% of the Total Voting Power;

 

(iii)  pursuant to the restrictions of Rule 144 under the Securities Act
applicable to sales of securities by Affiliates of an issuer (regardless of
whether such Transferring party or its applicable Affiliate is deemed at such
time to be an Affiliate of the Company for purposes of Rule 144);

 

(iv)  pursuant to any sale, merger, consolidation, acquisition (including by way
of tender offer or exchange offer or share exchange), recapitalization or other
business combination involving the Company or any of its Subsidiaries pursuant
to which more than 25% of the Voting Securities or the consolidated total assets
of the Company would be acquired or received by any Person (other than the
Company or its Subsidiaries) in one or a series of related transactions;
provided, that the Board has approved such transaction or proposed transaction
and recommended it to the stockholders of the Company (and has not withdrawn
such recommendation);

 

(v)  to any Person (other than a Passive Holder) who, after consummation of such
Transfer, would have Beneficial Ownership of Voting

 



15



Securities representing, in the aggregate, less than 2.5% of the Total Voting
Power;

 

(vi)  to any Passive Holder who, after consummation of such Transfer, would have
Beneficial Ownership of Voting Securities representing, in the aggregate, less
than 10% of the Total Voting Power; or

 

(vii)  to a Permitted Transferee.

 

(c)  In addition to the requirements of ‎Section 3.02(b), the Stockholder shall
not, nor shall it permit any of its Affiliates to, Transfer any shares of
Nonvoting Common Stock Owned by the Stockholder unless such Transfer complies
with the terms of the Charter.

 

(d)  Notwithstanding anything herein to the contrary, if the Stockholder
Transfers any Company Securities to a Permitted Transferee pursuant to this
‎Section 3.02, the Stockholder shall be responsible for any breaches of this
Agreement by such Permitted Transferee.

 

Section 3.03.      Legend on Securities. (a) The Company Securities issued to
the Stockholder and its Affiliates in the Merger shall be in book entry form and
uncertificated, unless the Stockholder requests otherwise. Each certificate or
book-entry notation representing shares of Company Securities Beneficially Owned
by the Stockholder or any of its Affiliates and subject to the terms of this
Agreement shall bear the following legend (the “Legend”) on the face thereof:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON VOTING,
TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN THAT CERTAIN STOCKHOLDER
AGREEMENT DATED AS OF NOVEMBER 24, 2019, BY AND BETWEEN THE CHARLES SCHWAB
CORPORATION AND THE TORONTO-DOMINION BANK, AS THE SAME MAY BE AMENDED FROM TIME
TO TIME (THE “AGREEMENT”), COPIES OF WHICH AGREEMENT ARE ON FILE AT THE
PRINCIPAL OFFICE OF THE CHARLES SCHWAB CORPORATION.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS IN A TRANSACTION REGISTERED UNDER THE SECURITIES ACT OF 1933
OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.”

 

(b)  Upon any acquisition by the Stockholder of Beneficial Ownership of
additional Company Securities, the Stockholder shall, or shall cause its
applicable Affiliate who is the record owner of such Company Securities to, as
applicable, submit such Company Securities to the Company so that the Legend (to
the extent required by this ‎Section 3.03) may be placed thereon (if not so
endorsed upon issuance).

 

 



16



(c)  The Company shall make a notation on its records and/or give instructions
to any transfer agents or registrars for the Common Shares in order to implement
the restrictions on Transfer set forth in this Agreement.

 

(d)  In connection with any Transfers of Company Securities Beneficially Owned
by the Stockholder or any of its Affiliates that is permitted by this Agreement,
the Company shall remove such Legend as is appropriate in the circumstances.

 

Article 4
Corporate Governance

 

Section 4.01.      Board Designation Rights. (a) The Stockholder shall initially
have the right to designate two TD Directors to be nominated for election, and
the total number of TD Directors that the Stockholder is entitled to so
designate shall be subsequently adjusted from time to time pursuant to ‎Section
4.01(b).

 

(b)  (i) If, at any time following the Closing, the Stockholder’s Common
Ownership Percentage decreases from one Ownership Level to another as a result
of Transfers of Company Securities by the Stockholder or any of its Affiliates,
then the number of TD Directors shall be reduced, to the total number set forth
opposite the Ownership Level which represents the Stockholder’s Common Ownership
Percentage as a result of such Transfers.

 

(ii)  If, at any time following the Closing, the Stockholder’s Common Ownership
Percentage decreases from one Ownership Level to another as a result of share
issuances by the Company or other actions or events other than Transfers of
Company Securities by the Stockholder or any of its Affiliates, and the
Stockholder’s Common Ownership Percentage remains, for at least six (6) months,
at an Ownership Level such that the number of TD Directors then serving on the
Board exceeds the number of TD Directors set forth opposite the Ownership Level
which represents the Stockholder’s Common Ownership Percentage at the end of
such six (6)-month period, then the number of TD Directors shall be reduced to
the total number set forth opposite the Ownership Level which represents the
Stockholder’s Common Ownership Percentage at the end of such six (6)-month
period.

 

(iii)  If, at any time following the Closing, a Triggering Event occurs, then
the number of TD Directors shall be reduced to zero.

 

(iv)  Any reduction in the number of TD Directors required by ‎Section
4.01(b)(i), ‎4.01(b)(ii) or ‎Section 4.01(b)(iii) will be accomplished by the
resignation or removal of one or more of the TD Directors (as designated by the
Stockholder in the case that the number of TD Directors is reduced to one). Such
resignation or removal shall be effective (A) in the case of a reduction from
two TD Directors to one TD Director pursuant to ‎Section 4.01(b)(i) or
‎4.01(b)(ii), as of immediately prior to the next annual meeting of stockholders
of the Company or (B) in the case of a reduction pursuant to Section
4.01(b)(iii) or a reduction to no TD

 

17



 

Directors, immediately upon occurrence of the relevant event. As a condition to
any TD Director’s appointment or election to the Board, such TD Director shall
deliver to the Board an irrevocable resignation letter which may be accepted by
the Board upon the date on which the number of TD Directors is reduced pursuant
to the preceding sentence (and subject to the ability of the Stockholder to
designate which TD Director to remove in the case that the number of TD
Directors is reduced to one). Once the number of TD Directors has been reduced,
it will not subsequently be increased even if the Stockholder acquires
Beneficial Ownership of additional Company Securities such that the number of TD
Directors then serving on the Board is less than the number of TD Directors set
forth opposite the Ownership Level which represents the Stockholder’s Common
Ownership Percentage at such time.

 

(v)  For so long as the Stockholder is entitled to designate two TD Directors,
(A) a TD Director shall be a member of the Compensation Committee of the Board,
(B) the other TD Director shall be a member of another standing committee of the
Board, as determined by the Nomination and Corporate Governance Committee and
(C) a TD Director shall be the chair or vice-chair of the Compensation Committee
or such other standing committee as determined by the Nomination and Corporate
Governance Committee. For so long as the Stockholder is entitled to designate
only one TD Director, such TD Director shall be a member of the Compensation
Committee of the Board. The right of a TD Director to be a member of the
Compensation Committee of the Board shall be subject to such TD Director meeting
all requirements for service on the Compensation Committee of the Board under
Applicable Law, including the listing requirements of the New York Stock
Exchange.

 

(vi)  For purposes of this Agreement, the “Ownership Levels” shall be as
follows:

 

Common Ownership Percentage Total Number of
TD Directors Greater than or equal to 10% 2 Greater than or equal to 5% and less
than 10% 1 Less than 5% 0

 

(c)  Notwithstanding anything herein to the contrary, in connection with the
Stockholder’s right to designate a Director pursuant to this ‎Section 4.01, the
Stockholder shall not designate a Person who (i) has been removed for cause from
the Board, (ii) has ever been convicted of a felony, (iii) is or, within ten
years prior to the date of designation, has been subject to any permanent
injunction for violation of any federal or state securities law or (iv) has been
determined by a Governmental Authority or pursuant to Applicable Law to be
ineligible to serve as a Director. Each designee of the Stockholder must satisfy
the director qualification and eligibility criteria of the Nominating and
Corporate Governance Committee of the Board generally applicable to all
nominees, including any criteria pertaining to the independence of director
nominees, and otherwise be reasonably acceptable to the Nominating and Corporate
Governance

 

18





Committee of the Board. The Company shall notify the Stockholder in writing at
least fifteen (15) Business Days prior to the date when the identity of the
designated TD Directors and qualification and eligibility information is
required to be delivered to the Company (which time shall be concurrent with the
request for such information from and otherwise consistent with the request for
such information from the other nominees).

 

(d)  Each TD Director serving on the Board shall be entitled to the same rights,
privileges and compensation applicable to all other members of the Board
generally or to which all such members of the Board are entitled. In furtherance
of the foregoing, the Company shall indemnify, exculpate and reimburse fees and
expenses of the TD Directors (including by entering into an indemnification
agreement in form substantially similar to the Company’s form of director
indemnification agreement (if any)) and provide the TD Directors with director
and officer insurance to the same extent it indemnifies, exculpates, reimburses
and provides insurance for the other members of the Board pursuant to the
Company’s organizational documents or otherwise.

 

(e)  The Company shall take all reasonable actions within its control to
effectuate the provisions of this ‎Article 4 (which, for the avoidance of doubt,
shall not require calling any special meetings of stockholders) and to cause the
election of the TD Directors at each meeting of stockholders of the Company at
which members of the Board are to be elected (which, for the avoidance of doubt,
shall be no less than the effort expended with respect to other nominees of the
Company), which shall include, without limiting the generality of the foregoing,
(i) the Company including in the slate of nominees recommended by the Board (or
the Nominating and Corporate Governance Committee of the Board) for election at
any meeting of stockholders of the Company at which Directors are to be elected
to the Board the applicable TD Directors, (ii) the Company nominating,
recommending and using its reasonable best efforts to solicit from its
stockholders eligible to vote for the election of Directors proxies in favor of
the election of each candidate nominated for election as a Director in
accordance with this ‎Article 4 in the same manner and to the extent it solicits
proxies in favor of other candidates nominated for election by the Board, and
(iii) for any meeting of the Company’s stockholders for the election of members
of the Board, the Board (or the Nominating and Corporate Governance Committee of
the Board) shall not nominate, in the aggregate, a number of nominees greater
than the number of members of the Board.

 

Section 4.02.      Vacancies Among TD Directors. Upon the death, resignation,
retirement or other removal from office of a TD Director, other than as a result
of a failure of any TD Director who has been nominated for election as a
director to be elected or re-elected at any general meeting of stockholders (or
pursuant to ‎Section 4.01(b)), subject to ‎Section 4.01(c), the Stockholder
shall have the right to designate a replacement TD Director to be nominated for
election or approval. Upon any such designation, the Board shall promptly elect
such designee as a member of the Board.

 

Section 4.03.      Agreement to Vote. With respect to any matter submitted to
the holders of Common Stock for a vote or for consent, including any vote or
consent in respect of the election of any candidate for election or appointment
as a Director (other than to the extent relating to the election or appointment
of a TD Director), the Stockholder shall (a) in the case of any vote, cause all
shares of Common Stock that it Beneficially Owns (and which are entitled to vote
on such matter) to be counted as present for purposes of calculating a quorum
and (b) vote, or cause to be voted, or execute written consents with respect to,
all shares of Common Stock that it Beneficially Owns (and which are entitled to
vote on such matter) at its election either (i) in accordance with the
recommendation of the Board or (ii) in the same proportions as the votes cast on
such matter in respect of all shares of Common Stock not Beneficially Owned by
the Stockholder; provided that the Stockholder shall only be required to vote,
or cause to be voted, or execute written consents, pursuant to this clause ‎(b)
to the extent such matter is not inconsistent with any provision of this
Agreement.

 

Section 4.04.      Proxies. The Stockholder hereby irrevocably appoints as its
proxy and attorney-in-fact the General Counsel of the Company, in his or her
capacity as such, and any individual who shall hereafter succeed to such office
of the Company, with full power of substitution, to vote or execute written
consents with respect to all Voting Securities Beneficially Owned by the
Stockholder in accordance with ‎Section 4.03 or ‎Section 5.05; provided, that
such proxy may only be exercised if the Stockholder fails to comply with the
terms of ‎Section 4.03 or ‎Section 5.05. This proxy is coupled with an interest
and shall be irrevocable prior to the termination of this Agreement, and the
Stockholder will take such further action or execute such other instruments as
may be necessary to effectuate the intent of this proxy and hereby revokes any
proxy previously granted by the Stockholder with respect to any Voting
Securities Beneficially Owned by it.

 

Article 5
Other Covenants

 

Section 5.01.      Confidentiality. The Stockholder shall, and shall cause each
of its Affiliates and its and their Representatives to, (a) keep confidential
all Confidential Information received by it from the Company or any of its
Affiliates (including pursuant to Section 5.03), (b) not disclose or reveal any
such information to any Person without the prior written consent of the Company
other than to the Stockholder’s or its Affiliates’ Representatives who the
Stockholder determines in good faith need to know such information for the
purpose of evaluating, monitoring or taking any other action with respect to the
investment by the Stockholder or its Affiliates in the Company, (c) not use such
information other than for the purpose of evaluating, monitoring or taking any
other action with respect to the investment by the Stockholder or its Affiliates
in the Company and (d) use its reasonable best efforts to cause its and its
Affiliates’ Representatives to observe the terms of this ‎Section 5.01 as if
they were parties to this Agreement; provided, that the Stockholder shall be
responsible for any breach by any such Representative of this ‎Section 5.01 as
if such Representative was bound hereby. Notwithstanding the foregoing, in the
event that the Stockholder or any of its Affiliates is requested pursuant to, or
is required by, Applicable Law (including the rules or regulations of any
securities exchange or automated inter-dealer quotation system on which the
securities of such Person are then listed or quoted) or by legal process, or
with regard to Representatives which are auditing or accounting firms,
applicable professional standards or obligations

 

19



thereunder, to disclose any Confidential Information, the Stockholder or such
Affiliate or such Representative shall (i) to the extent permitted by Applicable
Law, provide prior written notice to the Company of such required disclosure,
(ii) reasonably cooperate (at the Company’s expense) with any efforts by the
Company to seek confidential treatment of, or obtain a protective order with
respect to, the applicable Confidential Information, and (iii) disclose only the
portion of the Confidential Information that is required or requested to be
disclosed. Notwithstanding the foregoing, neither the Stockholder, its
Affiliates nor its or their Representatives will have any obligation to notify
the Company if the disclosure is required or requested to be made in the context
of an audit or supervisory examination of the business activities of the
Stockholder, its Affiliates or its or their Representatives by a Governmental
Authority (including bank and securities examiners and/or to make any regulatory
reporting obligations), and such disclosure will be permitted.

 

Section 5.02.      Regulatory Matters. (a) The Stockholder shall not, and shall
cause its Affiliates and its and their Representatives not to, take any action
that would be inconsistent with the Noncontrol Determinations, or that would
result in either (i) the Stockholder being deemed to “control” the Company as
that term is interpreted by the Federal Reserve Board under the BHC Act or HOLA
or (ii) the Company being deemed to be in “control” of any of the TD Subsidiary
Banks as that term is interpreted by the Federal Reserve Board under the BHC Act
or HOLA (each, a “Control Event”).

 

(b)  In the event of a Control Event, the Stockholder and the Company shall
discuss and negotiate in good faith for a period of three months with respect to
actions that would result in the elimination of such Control Event. If, after
such three month period, such Control Event has not been eliminated, then the
Stockholder shall (i) agree to modify the Voting Limitation Percentage and
governance arrangements under this Agreement and/or the terms of the IDA
Amendment, (ii) exercise its rights pursuant to Section 2.03 and/or (iii)
Transfer any Company Securities, in each case to the extent necessary so that
(x) the Stockholder is not deemed to “control” the Company as that term is
interpreted by the Federal Reserve Board under the BHC Act or HOLA, as
applicable, and (y) the Company is not deemed to be in “control” of any of the
TD Subsidiary Banks as that term is interpreted by the Federal Reserve Board
under the BHC Act or HOLA, as applicable. If the Stockholder is required to
Transfer any Company Securities pursuant to this ‎Section 5.02(b), the
Stockholder shall Transfer such securities as soon as reasonably practicable
(but, in any event, within twelve (12) months) after the expiration of the three
month period referred to in the second preceding sentence (but in no manner that
would require the Stockholder or any of its Affiliates to incur liability under
Section 16(b) of the Securities Exchange Act or otherwise under applicable
securities law).

 

Section 5.03.      Information Rights. (a) Subject to Applicable Law, the
Company shall provide the Stockholder, on an ongoing and confidential basis,
such information regarding the Company and its Subsidiaries requested by the
Stockholder that is reasonably required for the Stockholder to (i) comply with
Applicable Laws, including the rules of any national securities exchange or
inter-dealer quotation system by which the Stockholder’s securities may be
listed or quoted and applicable U.S. and Canadian



 



20



securities and tax laws (including reporting requirements) or (ii) account for
its ownership of Common Shares on an equity accounting basis.

 

(b)  Without limiting the generality of the foregoing, subject to Applicable
Law, for so long as the Stockholder accounts for its ownership of Common Shares
on an equity accounting basis, the Company shall provide the Stockholder with
the following information:

 

(i)  quarterly and annual consolidated financials, in each case together with
supporting detailed information as the Stockholder may reasonably request;

 

(ii)  monthly internal management financial reports with financial results and
operations as are regularly prepared by the Company and its Subsidiaries; and

 

(iii)  information regarding any material one-off events, accounting issues or
non-ordinary course matters affecting the Company or its Subsidiaries, including
accounting changes relating to US GAAP or IFRS or non-GAAP measures, as the
Stockholder may reasonably request.

 

(c)  Nothing in ‎Section 5.03 (other than ‎Section 5.03(a)(i)) shall require the
Company to produce any information that is not readily available or to prepare
any statement or reports that are not prepared by the Company in the ordinary
course of business for purposes other than complying with this ‎Section 5.03.

 

(d)  All information provided to the Stockholder under this ‎Section 5.03 shall
be subject to ‎Section 5.01. The Company and the Stockholder shall agree on
protocols and procedures with regarding to the handling of information provided
to the Stockholder under this ‎Section 5.03 and maintaining the confidentiality
thereof, including with respect to cybersecurity matters.

 

‎(e)  Section 5.03(a) (other than ‎Section 5.03(a)(i)) and ‎Section 5.03(b)
shall terminate upon the occurrence of a Triggering Event. ‎Section 5.03(a) and
‎Section 5.03(b) shall terminate upon the first date that the Stockholder no
longer has a Common Ownership Percentage of at least 5%.

 

Section 5.04.      Corporate Opportunities. To the maximum extent permitted by
Applicable Law, the Company hereby renounces any interest or expectancy in, or
any right to be offered an opportunity to participate in, any business
opportunities or classes or categories of business opportunities that are
developed by or presented to a TD Director other than in his or her capacity as
a member of the Board, even if the opportunity is one that the Company or its
Subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so, and the TD Directors shall
not have any duty to communicate or offer such business opportunity to the
Company or the Company’s Affiliates. Notwithstanding the foregoing, a TD
Director who is offered an opportunity in his or her capacity as a Director
shall be obligated to communicate such opportunity to the Company, and neither
the Stockholder

 

21



nor any of its Affiliates shall pursue such opportunity unless the Board has
adopted a resolution expressly waiving such opportunity.

 

Section 5.05.      Charter and Bylaws to be Consistent. The Company shall take
or cause to be taken all lawful action necessary or appropriate to ensure that
at all times the Charter and the Bylaws and the corresponding constituent
documents of the Company’s Subsidiaries contain provisions consistent with the
terms of this Agreement and do not contain any provisions inconsistent therewith
or which would in any way nullify or impair the terms of this Agreement or the
rights provided hereunder to any of the parties hereto, and the parties hereto
agree to vote (or refrain from voting), or execute (or refrain from executing)
written consents with respect to, all Voting Securities Beneficially Owned by
them in such manner as to effectuate the foregoing. None of the Company, the
Board, any committee thereof, or the Stockholder shall take or cause to be taken
any action inconsistent with the terms of this Agreement or the rights provided
hereunder to any of the parties hereto.

 

Article 6
Miscellaneous

 

Section 6.01.      Conflicting Agreements. Each party represents and warrants
that it has not granted and is not a party to any proxy, voting trust or other
agreement that is inconsistent with or conflicts with any provision of this
Agreement.

 

Section 6.02.      Inapplicability to Certain Shares. Notwithstanding anything
to the contrary contained in this Agreement, the provisions of this Agreement,
other than ‎Section 5.02 and any provisions of this Agreement that relate to the
Voting Limitation Percentage (to the extent that Ordinary Course Securities are
Owned by the Stockholder), shall not apply to any Ordinary Course Securities.

 

Section 6.03.      Termination. Except for this ‎Section 6.03, and
Sections‎Section 3.02(b) (but only for one year), ‎5.01, ‎6.06, ‎6.07, ‎6.09 (to
the extent relating to any provisions that survive termination) and ‎6.11, this
Agreement shall terminate in its entirety upon the Stockholder ceasing to have a
Common Ownership Percentage of 5% or greater or, if earlier, upon the written
agreement of the Company and the Stockholder. Neither the provisions of this
‎Section 6.03 nor the termination of this Agreement shall (i) relieve any party
hereto from any liability of such party to the other party incurred prior to
such termination or expiration or (ii) relieve any party hereto from any
liability to the other party arising out of or in connection with a breach of
this Agreement.

 

Section 6.04.      Amendment and Waiver. This Agreement may not be amended
except by an instrument in writing signed on behalf of the Stockholder and the
Company. Each amendment effected pursuant to the preceding sentence shall be
binding upon each party hereto. In addition, each party hereto may waive any
right of such party hereunder by an instrument in writing signed by such party
and delivered to the other party. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

 

22



Section 6.05.      Severability. Any term or provision of this Agreement which
is determined by a court of competent jurisdiction to be invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner materially adverse to any party or its stockholders.
Upon any such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

 

Section 6.06.      Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement, the Merger Agreement and the other Ancillary Agreements,
together with the several agreements and other documents and instruments
referred to herein or therein or annexed hereto or thereto, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way. Without limiting the generality of the
foregoing, to the extent that any of the terms hereof are inconsistent with the
rights or obligations of the Stockholder under any other agreement with the
Company, the terms of this Agreement shall govern.

 

Section 6.07.      Successors and Assigns; Third Party Beneficiaries. Neither
this Agreement nor any of the rights or obligations of any party under this
Agreement shall be assigned, in whole or in part (by operation of law or
otherwise, except that any transfer by operation of law in connection with a
merger, amalgamation, plan of arrangement or consolidation or similar business
combination transaction shall not be deemed to be such an assignment), by the
Company without the prior written consent of the Stockholder or by the
Stockholder without the prior written consent of the Company; provided, that the
Stockholder may assign its respective rights and obligations hereunder (in whole
or in part) to a Permitted Transferee; provided, that no such assignment shall
relieve the Stockholder of any of its obligations hereunder, and any such
transferee may thereafter make corresponding assignments in accordance with this
proviso. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns. The provisions of this Agreement shall apply,
mutatis mutandis, to any holding company set up to hold the Company or a
majority of its assets (including the capital stock of its Subsidiaries).
Nothing in this Agreement, express or implied, is intended to confer on any
Person other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

Section 6.08.      Counterparts. This Agreement may be executed by facsimile or
by email with .pdf attachments in separate counterparts, each of which shall be
an original and all of which taken together shall constitute one and the same
agreement. Subject to ‎Section 6.12, this Agreement shall become effective when
each party hereto shall have received a

 

23



counterpart hereof signed and delivered (by electronic communication, facsimile
or otherwise) by the other party hereto. Until and unless each party has
received a counterpart hereof signed by the other party hereto, this Agreement
shall have no effect and no party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication).

 

Section 6.09.      Remedies. (a) Each party hereto acknowledges that monetary
damages would not be an adequate remedy in the event that each and every one of
the covenants or agreements in this Agreement are not performed in accordance
with their terms, and it is therefore agreed that, in addition to and without
limiting any other remedy or right it may have, the non-breaching party will
have the right to an injunction, temporary restraining order or other equitable
relief in any court of competent jurisdiction enjoining any such breach and
enforcing specifically each and every one of the terms and provisions hereof.
Each party hereto agrees not to oppose the granting of such relief in the event
a court determines that such a breach has occurred or is threatened to occur,
and to waive any requirement for the securing or posting of any bond in
connection with such remedy.

 

(b)  All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

Section 6.10.      Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission and
e-mail transmission, so long as a receipt of such e-mail is requested and
received) and shall be given:

 

(i)

if to Parent to:

 

The Charles Schwab Corporation

211 Main Street

San Francisco, CA 94105

Attention:      

Peter Crawford

Peter Morgan

E-mail:             

peter.morgan@schwab.com

peter.crawford@schwab.com

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention:    

William L. Taylor

Lee Hochbaum

Facsimile:     



(212) 701-5133



E-mail:           

william.taylor@davispolk.com

lee.hochbaum@davispolk.com

 

24



and

 

(ii)  if to the Stockholder to:

 

The Toronto-Dominion Bank

66 Wellington Street West

4th Floor, TD Tower

Toronto, Ontario

Canada M5K 1A2

Attention:     

Ellen Patterson, Group Head and General Counsel

E-mail:            

Ellen.Patterson@td.com

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:    

Lee A. Meyerson

Ravi Purushotham

Matt Rogers

Facsimile:     

(212) 455-2502

E-mail:          

lmeyerson@stblaw.com

rpurushotham@stblaw.com

mrogers@stblaw.com

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

 

Section 6.11.      Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflicts of law rules of
such state. Each of the parties hereto (i) irrevocably consents to the service
of the summons and complaint and any other process in any action or proceeding
relating to this Agreement, on behalf of itself or its property, in accordance
with ‎Section 6.10 or in such other manner as may be permitted by Applicable
Law, and nothing in this ‎Section 6.11 shall affect the right of any party to
serve legal process in any other manner permitted by Applicable Law, (ii)
irrevocably and unconditionally consents and submits itself and its property in
any action or proceeding to the exclusive general jurisdiction of the Delaware
Court of Chancery and any state appellate court therefrom within the State of
Delaware (or, only if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware), in the event any dispute arises out of this Agreement, or for
recognition and enforcement of any judgment in respect thereof, (iii) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request

 



25



for leave from any such court, (iv) agrees that any actions or proceedings
arising in connection with this Agreement shall be brought, tried and determined
only in the Delaware Court of Chancery (or, only if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any federal
court within the State of Delaware), (v) waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same and (vi) agrees that it shall not bring
any action relating to this Agreement or the Transactions in any court other
than the aforesaid courts. Each of the Company and the Stockholder agrees that a
final judgment in any action or proceeding in such court as provided above shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Applicable Law.

 

(b)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE MERGER
OR THE OTHER TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS ‎Section 6.11(b).

 

Section 6.12.      Effectiveness. This Agreement shall become effective upon the
Closing and prior thereto shall be of no force or effect. If the Merger
Agreement shall be terminated in accordance with its terms prior to the Closing,
this Agreement shall automatically terminate and be of no force or effect. Upon
the effectiveness of this Agreement, the letter agreement regarding
confidentiality, dated as of January 18, 2019, between the Company and the
Stockholder, shall automatically terminate notwithstanding anything to the
contrary therein; provided, that the termination of such letter agreement shall
not (i) relieve any party thereto from any liability of such party to the other
party incurred prior to such termination or expiration or (ii) relieve any party
thereto from any liability to the other party arising out of or in connection
with a breach of such letter agreement.

 

[Remainder of this page intentionally left blank.]

 

26



IN WITNESS WHEREOF, the parties hereto have executed this Stockholder Agreement
as of the date first written above.

 

  THE CHARLES SCHWAB CORPORATION           By: /s/ Walter W. Bettinger II    
Name: Walter W. Bettinger II     Title:   President and Chief Executive Officer

 

  THE TORONTO-DOMINION BANK           By: /s/ Riaz Ahmed     Name: Riaz Ahmed  
  Title:  Group Head and Chief Financial Officer

 





